Order entered June 24, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00796-CV

                                   ALLIANCE/AFT, Appellant

                                                  V.

            DALLAS INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06281

                                             ORDER
       Before the Court is appellant’s motion for emergency temporary relief. The Court

requests that appellees file their response, if any, on or before July 3, 2014.


                                                        /s/    DOUGLAS S. LANG
                                                               JUSTICE